    =   -..1 ~·
                       Case
                       Case 1:18-cv-02253-LLS Document 147

                  IG H~;'..L
                                                       148 Filed
                                                           Filed 08/27/20
                                                                 08/28/20 Page
                                                                          Page 1 of 3


                                                                                                                               Daniel C. Decarlo




m <B~~~~
                                                    r.:============~33 West 5                                             th
                                                                                                                           Street, Suite 4000
                                                      rsnc ~D ~Y                                                Los Angeles , California 90071
                                                                                                                n.DeCarlo@lewisbrisbois.com
                                                      DO(T \ !L\T                                                       Direct: 213.680.5066

0::      LEWIS BRISBOIS BISGMRD & SMITH LLP
                                                      ELECTRONICALLY F\LED

                                                      DATEF_n__r.-o=---.·-~
                                                                          -v t--,-,71-,-2-0
                                                      UOC '#:
0                                                                                          2,_, . _ ,           ,.
0
Z       August 27, 2020
                                                       --- - - - - -..· .~::-:-.::-=-
                                                                                   - ----=.-=-===-=-
                                                                                                   ::--= .-~J
                                                                                                                          File No. 34181 .63
w
0       VIAECF                    /
~       Honorable Louis L. M.ton
w       United States District Judge

:s      Southern District of New York
        500 Pearl Street
        New York, New York 10007

                    Re:   Chanel v. WGA CA, LLC, et al.
                          Case No. 18-cv-2253(LLS)

               REQUEST FOR THE COURT TO COMPEL PLAINTIFF TO RESPOND
         TO DEFENDANTS' INTERROGATORY #19-THE SIXTH SET OF INTERROGATORIES
                          TO IDENTIFY A WITNESS RE FARFETCH

         Dear Judge Stanton:

                 As the Court is aware, Lewis Brisbois Bisgaard & Smith LLP represents the Defendants
         (collectively referred to as "WGACA") in the above-referenced matter. This letter is respectfully
         submitted pursuant to this Court's Individual Rule 2.A and Local Civil Rule 37.2. At issue here is a
         single interrogatory (# 19) which is our Sixth Set oflnterrogatories which asks simply:

                "With response to the press release which can be found at [web address] ... identify the
         Person or Persons from Chanel with the most knowledge regarding the Farfetch partnership with
         Chanel referenced in the press release."

                 We have attached our interrogatory here as Exhibit A and it includes the referenced press
         release. Chanel responded with its standard boilerplate objections but then added a reference to this
         Court's recent order on August 17, 2020, (Endorsement to DKT # 141) wherein Your Honor wrote:

                "WGACA's application for further discovery of Chanel's relationship with Farfetch is
         denied, without prejudice to its renewal after consideration of the materials Chanel has agreed to
         produce. So Ordered."

                Chanel then refused to identify a witness who could testify about its partnership relationship
         with Farfetch ostensibly relying upon Your Honor's August 17, 2020 Order as an indication that it


    ARIZONA • CALIFORNIA • COLORADO • CONNECTICUT • DELAWARE • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANSAS • KENTUC KY •

    LOUISIANA• MARYLAND• MASSACHUSETTS• MINNESOTA• MISSOURI •NEVADA• NEW JERSEY• NEW MEXICO• NEW YORK• NORTH CAROLINA

    OHIO 1 ~d~W
          8        1
                   .3-f,ENNSYLVANIA • RHODE ISLAND • TEXAS • UTAH • VIRGINIA • WASHINGTON • WASHINGTON D.C. • WEST VIRGINIA
                                     Document 148
              Case 1:18-cv-02253-LLS Document 147 Filed
                                                  Filed 08/28/20
                                                        08/27/20 Page
                                                                 Page 22 of 3

Honorable Louis L. Stanton
August 27, 2020
Page 2



need not tell us who an appropriate witness is. We have attached as Exhibit B hereto a copy of
Chanel's Interrogatory Response. We received this response on August 21, 2020 and on that same
day we wrote to Chanel outlining our view of the improper nature of Chanel's objection and asking
them to reconsider and provide us with a supplemental response. As set forth in Chanel's written
response of August 26, it has refused to reconsider its position. We have attached as Exhibit C to
this letter a copy of the August 21 and August 26 email meet and confer chain. 1

     CHANEL'S POSITION IS SUBSTANTIALLY COMPROMISING OUR ABILITY
TO TAKE EFFICIENT DEPOSITIONS.

        As a preliminary matter, we have been frustrated with Chanel's obstruction of the deposition
process in general. After this Court set a schedule (based upon the Parties' stipulation - DKT# 118)
which included that depositions were to begin on August 3, 2020 and discovery would conclude on
October 15, 2020, Chanel advised us they would make none of their witnesses available for
deposition in August because apparently, Chanel shuts down in August. We reminded Chanel that
discovery would cut off in October leaving us precious little time to conduct depositions if they
maintained their August moratorium. We also reminded Chanel that it was their lawsuit and that
they never indicated that August would be off limits for depositions when they stipulated to the
latest schedule. Chanel ignored our pleas and instead did not agree to make even a single Chanel
witness available until September 16, less than a month before the cut off date. Now, Chanel is
refusing to even tell us who a key deponent would be, namely, a Farfetch witness.

        Critical to WGACA's defense, and indeed we believe dispositive oflikely most if not all of
Chanel's claims, is Chanel's relationship with Farfetch. We will not reiterate our position as to why
that relationship is so important (the letter requesting the Farfetch documents outlining the
relevance is DKT#120) except to highlight what we wrote in our Reply of August 14, 2020 (DKT
#137). In short, we know that Chanel announced its partnership with Farfetch in February of2018
and then one month later sued WGACA and then later The Real Real for activity that Farfetch was
also engaged in at the same time that Chanel consummated its partnership with Farfetch. How

          1
          To be clear, this letter is not a renewal of our original Farfetch request (DKT #120). We
understood the Court's ruling that we should wait to renew our request until after we see the
universe of documents that Chanel will produce on Farfetch. While we are still waiting for
whatever production Chanel will make, Chanel has now told us in no uncertain terms that it has no
intention of providing any documents whatsoever regarding Chanel's relationship with Farfetch. As
stated in Chanel's response to our meet and confer email on the subject matter of this letter,
"[Chanel] is not willing to substantively respond to discovery related to Chanel and Farfetch's
relationship as it relates to the highly confidential and proprietary "store of the future" project
unless ordered to do so by the Court. As Chanel has repeatedly stated, that subject of inquiry is not
relevant to the issues in this case ... " See Exhibit C- first paragraph.



                                LEWIS BRISBOIS BISGAARD & SMITH LLP
                                         www.lewisbrisbois.com
4830-5545-6713. l
              Case 1:18-cv-02253-LLS
              Case 1:18-cv-02253-LLS Document
                                     Document148
                                              147 Filed
                                                  Filed 08/28/20
                                                        08/27/20 Page
                                                                 Page 33of
                                                                         of33

Honorable Louis L. Stanton
August 27, 2020
Page 3



could Chanel enter into a partnership with an entity that was engaged in the same alleged tortious
conduct as an entity it sued one month later? The only way to ascertain what conceivably could
have been Chanel's thought process would be to depose the person or persons who would know.
That is the point of our interrogatory, namely, to identify a deponent on that subject matter.

        Questions for the witness would include, "Why did Chanel enter into a partnership with
Farfetch who was then purporting to authenticate Chanel items as 100% authentic, when one month
later Chanel sued WGACA and claimed that such conduct by WGACA was wrongful? How can
Chanel reconcile that? Why did Chanel claim in March of 2018 in its original complaint against
WGACA that WGACA's sale of "vintage" Chanel items was wrongful, when at the same time,
Chanel's business partner Farfetch was doing the same thing? What was the thought process when
Chanel was negotiating with Farfetch in February of 2018, one month before Chanel sued
WGACA?

     CHANEL'S RESISTANCE TO PROVIDING A WITNESS IS WHOLLY
UNJUSTIFIED AND ITS RELIANCE ON THIS COURT'S PRIOR ORDER IS IMPROPER

        Chanel has chosen to rely upon Your Honor's order of August 17, 2020 (DKT # 141) as the
Court's indication that Farfetch's relationship with Chanel is not discoverable. We would note that
the Court never said as much and Chanel's reliance on the order is thus improper. The fact remains
that the Farfetch/Chanel relationship is not only relevant, but in our view likely dispositive for all
the reasons we have previously set forth in our prior letters to the Court. With barely six weeks left
until discovery cut offs coupled with the need to schedule depositions amidst a global pandemic, we
do not have the luxury of waiting while Chanel continues its obfuscation. We would thus request
that the Court order Chanel to immediately provide a supplemental response to interrogatory 19
(Defendants' Sixth Set of Interrogatories) and identify the appropriate Chanel representatives and
then that Chanel be ordered to promptly make them available for deposition.

           We thank Your Honor for Your Honor's attention to this matter.

                                                       Respectfully,




                                                       Daniel C. DeCarlo of
                                                       LEWIS BRISBOIS BISGAARD & SMITH LLP
Enclosures

cc:        Counsel for Plaintiff (via ECF)


                                   LEWIS BRISBOIS BISGAARD & SMITH LLP
                                             www.lewisbrisbois .com
4830-5545-6713 . I
